Citation Nr: 9908183	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In the March 1991 rating decision, the 
RO, in pertinent part, denied the claim for a rating in 
excess of 10 percent for the service-connected, status post 
meniscectomy, left knee, residuals of injury.  In a January 
1992 rating decision, the RO, in pertinent part, granted a 20 
percent rating for the left knee disability, effective from 
December 19, 1990, the date of the increased rating claim.

During the pendency of the issue currently on appeal, issues 
regarding entitlement to service connection for bilateral 
hearing loss and tinnitus were raised and adjudicated.  In 
December 1996, the veteran submitted a statement that he was 
satisfied with the rating decision which adjudicated those 
two issues and they are no longer on appeal.  In addition, 
the veteran raised the issue of entitlement to service 
connection for a right knee disability secondary to the 
service-connected left knee disability.  The RO adjudicated 
the issue and the veteran appealed the decision.  In a final 
Board decision dated in September 1997, that issue was denied 
and is no longer on appeal.  Accordingly, the only issue 
before the Board at this time is entitlement to a rating in 
excess of 20 percent for the left knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left knee disability is manifested by pain 
and crepitus with motion, normal range of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for status post meniscectomy, residuals of injury of 
the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
is plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has not 
alleged that any records of probative value that may be 
obtained as to this claim, and which have not already been 
secured or requested, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected left knee disability.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
The veteran's left knee disability has been examined recently 
and his medical records have been obtained.  See Schafrath, 1 
Vet. App. at 595.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In rating decision of August 1979, the RO initially granted 
service connection for status post meniscectomy, left knee, 
residual of injury, and assigned a 10 percent evaluation from 
March 19, 1979, pursuant to Diagnostic Code 5259.  In regard 
to the current appeal, the veteran submitted a claim for an 
increased rating for the left knee disability in December 
1990.  Accordingly, the disability status demonstrated from 
December 1989 is relevant to this appeal.

The veteran contends that he has pain and a feeling of 
instability involving the left knee that has become more of a 
problem for him over the last few years.  According to his 
application for an increased rating, his left knee has 
deteriorated and he cannot put any weight on it and bend it, 
or it goes "out of joint."  Outpatient treatment records 
from the VA Medical Center in Cincinnati demonstrate that the 
veteran had vascular problems with his legs and underwent 
surgical repair of a left femoral pseudo-aneurysm in December 
1990.  These records do not demonstrate treatment of the 
veteran's service-connected left knee disability.  

The veteran testified at a hearing in July 1991 before a 
Hearing Officer at the Regional Office.  The veteran reported 
that when he sat for any length of time, he had to physically 
manipulate the kneecap.  He stated that the kneecap would 
slide sideways if bent the wrong way.  According to the 
veteran, the knee was very unstable and painful.  He 
indicated that he had fallen in the past due to the knee 
instability.  The veteran testified that he had worn 
orthopedic knee braces since 1980 and that he wore them 80 
percent of the time.  The veteran stated that if he relaxed 
his leg, he could push the kneecap off the joint with his 
finger.

A VA examination report dated in August 1991 demonstrates 
that the veteran walked with a slight limp favoring the left 
side.  He was wearing knee braces which the examiner noted 
showed very little wear.  The veteran stated that he had had 
them for several months.  There was an old surgical scar on 
the left knee which was well-healed.  The knee flexed from 0 
to 145 degrees.  There was one inch atrophy of the left thigh 
muscles and some crepitus on passive flexion and extension.  
There was also a slight amount of posterior/anterior 
instability.  In addition, a slight amount of hyper-extension 
was noted.  An x-ray report of the knees, dated in August 
1991, shows essentially normal knees.

The RO hearing officer, in a decision dated in January 1992, 
recommended that a 20 percent rating was warranted for the 
left knee disability based on the amount of left thigh 
atrophy.  In rating decision of January 1992, the RO granted 
a 20 percent rating for the veteran's left knee disability, 
effective from December 19, 1990, pursuant to Diagnostic Code 
5257.

A VA orthopedic examination report dated in December 1994 
demonstrates that the veteran was wearing a leg brace on each 
knee.  The left knee flexed from 0 to 140 degrees.  There was 
crepitus on passive flexion and extension.  The examiner 
noted that on the last examination, there was approximately 
one inch less diameter of the thigh muscles.  The knee was 
stable medially and laterally with stress, however, there 
continued to be a slight anterior posterior laxity in the 
knee and also slight hyperextension.  The examiner commented 
that the veteran's arterial disease was in no way connected 
to his service connected disabilities.  An x-ray report of 
the knees, dated in December 1994, reveals no bony 
abnormality.

An examination report dated in December 1996 demonstrates 
that the veteran again reported having had one surgery on his 
left knee in service and no subsequent surgery on the knee.  
The veteran reported that he had some pain on walking, but 
stated that he tried to walk a lot and sometimes the pain was 
relieved after he walked a while.  The physical examination 
demonstrated that the veteran's gait was normal.  The left 
knee had some scars which were well-healed.  There was some 
thickening of the infrapatellar and suprapatellar areas.  The 
knee flexed from 0 to 140 degrees.  Minimal increased 
crepitus was present.  The knee was stable and there was no 
atrophy.  An x-ray report, dated in December 1996, 
demonstrates that the bony alignment of both knees was 
normal.  There was no evidence of acute fracture, 
dislocation, or bony destructive process.  In addition no 
joint effusions were seen.  The impression was no evidence of 
bony knee abnormality.

In a statement dated in October 1997, the veteran reported 
that the last orthopedic doctor he had seen at the VA Medical 
Center gave him two injections of Cortisone for his knee 
disorder and stated that that was all they could do other 
than medication until such time as his knees were bad enough 
for surgery.  According to the veteran, he was taking Tylenol 
or aspirin for the knee disability and was using knee braces.

A VA examination report dated in February 1998 demonstrates 
that the veteran had a long history of pain in the left knee.  
He had one surgery, a meniscectomy, on the left knee in June 
1955 and no further surgery.  The veteran complained of 
continued pain and a feeling of instability.  The veteran 
reported discomfort in the left knee made worse by trying to 
squat or sit on the floor and from weight bearing.  The 
examiner noted that the veteran did not use any prosthetic 
devices such as a cane to help with ambulation.  The physical 
examination demonstrated that he walked with a grossly normal 
gait and carried himself very well.  A scar lateral to the 
left knee joint, approximately three inches in length, was 
nicely healed.  There was no other externally apparent 
abnormality of any significance about the left knee joint.  
There was no redness, warmth or swelling.  The range of 
motion of the left knee joint was preserved and normal, but 
the veteran described it as painful.  There was crepitus on 
range of motion testing.  The left knee was very stable.  The 
examiner noted that he could hear the crepitus in the left 
knee joint when the veteran squatted down.  The examiner also 
noted that he could not illicit any tenderness to palpation 
of the left knee joint.  An x-ray report, dated in February 
1998, shows no bony abnormality.

Pursuant to the criteria set forth in 38 C.F.R. Part 4, 
Diagnostic Code 5257, a 20 percent rating is assigned for 
moderate impairment of a knee, and a maximum 30 percent 
rating is assigned for severe impairment of a knee, as 
measured by the degree of recurrent subluxation or lateral 
instability.  The veteran's left knee disability was 
previously rated under Diagnostic Code 5259 which provides 
for a maximum 10 percent rating for symptomatic removal of 
semilunar cartilage.  The medical evidence does not 
demonstrate that the veteran's left knee disability involves 
arthritis, limitation of range of motion, or favorable or 
unfavorable ankylosis.  Therefore, Diagnostic Codes 5003, 
5010, 5256, 5260 and 5261 are not applicable.  Diagnostic 
Code 5258 provides for a maximum 20 percent rating for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  Therefore, 
even if the veteran's service-connected left knee disability 
was more appropriately rated under Diagnostic Code 5258, he 
would not be entitled to a schedular rating in excess of 20 
percent.

After having reviewed the record, the Board concludes that 
the evidence does not support a rating in excess of 20 
percent for the left knee disability.  The evidence does not 
demonstrate that the veteran has severe, recurrent 
subluxation or lateral instability to warrant a 30 percent 
rating.  The most recent medical evidence, the February 1998 
VA orthopedic examination report, demonstrates no bony 
abnormality, no redness, warmth or swelling of the left knee 
joint, no laxity and no tenderness to palpation of the knee 
joint.  In regard to any functional loss, the February 1998 
VA orthopedic examination report shows that the veteran 
walked with a grossly normal gait without the use of any 
prosthetic devices, and his range of motion of the left knee 
joint was normal.  However, on range of motion of the left 
knee joint, the veteran stated that there was pain and there 
was also crepitus which the examiner could hear when the 
veteran squatted down.  Accordingly, the veteran currently 
has a left knee disability, manifested by painful motion and 
crepitus, but the evidence does not demonstrate severe 
subluxation or instability.

The evidence indicates that the veteran has pain on motion 
and weightbearing of the left knee.  However, 38 C.F.R. 
§§ 4.40 and 4.45, which provide for a higher rating for 
painful motion, are inapplicable in this case because the 
veteran's left knee disability is evaluated under Diagnostic 
Code 5257, which is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has also considered the applicability of the 
provisions of 38 C.F.R. § 3.321.  However, the effects of the 
left knee disability do not present an unusual or exceptional 
disability picture so as to preclude the applicability of the 
regular schedular rating.  Although the veteran testified 
that he had had to find jobs where he could stay off his feet 
as much as possible, this is contemplated in his current 
compensation award, and there has been no demonstration of 
marked interference with employment solely due to the 
service-connected left knee disability.  In addition, the 
evidence does not demonstrate frequent periods of 
hospitalization solely due to the service-connected left knee 
disability.


ORDER

An increased evaluation for the service-connected left knee 
disability is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

	

- 3 -


